IMAX CORPORATION

Exhibit 10.41

 

LOGO [g228462g41c63.jpg]

IMAX CORPORATION

FORM OF LONG-TERM INCENTIVE PLAN

OPTION AWARD AGREEMENT

THIS OPTION AGREEMENT (the “Agreement”) is made effective as of __________(the
“Date of Grant”) between IMAX Corporation, a Canadian corporation (the
“Company”), and _____________ (the “Participant”).

This Agreement sets forth the general terms and conditions of Options. By
accepting the Options, the Participant agrees to the terms and conditions set
forth in this Agreement and the IMAX Corporation Amended and Restated Long-Term
Incentive Plan (the “IMAX LTIP”).

Capitalized terms not otherwise defined herein shall have the same meanings as
in the IMAX LTIP.

(1)   Grant of the Award. Subject to the provisions of this Agreement and the
IMAX LTIP, the Company hereby grants to the Participant the right and option
(the “Option”) to purchase ________ Common Shares at an exercise price of $____.

(2)   Nature of the Options. The Options shall be Nonqualified Stock Options.

(3)   Vesting Schedule. Subject to earlier termination in accordance with the
IMAX LTIP or this Agreement, the Options shall vest and become exercisable as
follows, unless previously vested or cancelled in accordance with the provisions
of the IMAX LTIP or this Agreement (each applicable date a “Scheduled Vesting
Date”):

 

Scheduled Vesting Date

 

Options Vesting on Such Date

First Vesting Date

 

TBD

Second Vesting Date

 

TBD

Third Vesting Date

 

TBD

Fourth Vesting Date

 

TBD

(4)   Term. The Options shall expire and no longer be exercisable seven
(7) years from the Date of Grant, subject to earlier termination in accordance
with the IMAX LTIP or this Agreement.

(5)   Termination of Employment Generally. In the event that the Participant’s
employment with the Company terminates for any reason other than death,
Disability or for Cause, the Options shall cease to vest, any unvested Options
shall immediately be cancelled and revert back to the Company for no
consideration and the Participant shall have no further right or interest
therein. Any vested Options shall continue to be exercisable for a period of
thirty (30) days following the date of such termination; provided, however, that
if the date of such termination of the Participant’s employment falls on a date
on which the Participant is prohibited, by Company policy in effect on such
date, from engaging in transactions in the Company’s securities, such
termination date shall be extended to the date that is ten (10) days after the
first date that the Participant is permitted to engage in transactions in the
Company’s securities under such Company policy (but in no event later than the
expiration of the term of such Options as set forth herein). To the extent that
any vested



--------------------------------------------------------------------------------

Options are not exercised within such period following termination of
employment, such Options shall be cancelled and revert back to the Company for
no consideration and the Participant shall have no further right or interest
therein.

(6)   Death; Disability. If the Participant’s employment with the Company
terminates as a result of the Participant’s death or Disability, a portion of
the Options shall vest such that, when combined with previously vested Options,
an aggregate of 50% of the Options granted pursuant to this Agreement shall have
vested. Any vested Options shall continue to be exercisable for a period of 180
days following the date of the Participant’s death or Disability (but in no
event later than the expiration of the term of such Options as set forth
herein). To the extent that any vested Options are not exercised within such
180-day period, such Options shall be cancelled and revert back to the Company
for no consideration and the Participant or his estate, as applicable, shall
have no further right or interest therein.

(7)   Termination of Employment for Cause. If, prior to vesting, the
Participant’s employment is terminated by the Company for Cause, any outstanding
Options (whether or not vested) shall be immediately cancelled and revert back
to the Company for no consideration, and the Participant shall have no further
right or interest therein.

(8)   Change of Control. In the event of a Change of Control, prior to any
Scheduled Vesting Date, to the extent the successor company (or a subsidiary or
parent thereof) does not assume or provide a substitute for the Options on
substantially the same terms and conditions, all vested and unvested Options
shall become fully vested and exercisable in accordance with Section 9. To the
extent the successor company (or a subsidiary or parent thereof) assumes or
provides a substitute for the Options on substantially the same terms and
conditions, the existing vesting schedule will continue to apply; provided,
however, that, if within 24 months following the date of a Change of Control,
the Participant’s employment with the Company is terminated without Cause or the
Participant resigns for Good Reason, all of the Options shall become fully
vested and exercisable in accordance with Section 9.

(9)   Method of Exercising Options.

a.     Notice of Exercise. Subject to the terms and conditions of this
Agreement, the Options may be exercised by written notice to the Company signed
by the Participant and stating the number of Common Shares in respect of which
the Options are being exercised. Such notice shall be accompanied by payment of
the full purchase price. The date of exercise of the Options shall be the later
of (i) the date on which the Company receives the notice of exercise or (ii) the
date on which the conditions set forth in Section 9(b) are satisfied.
Notwithstanding any other provision of this Agreement, the Participant may not
exercise the Options and no Common Shares will be issued by the Company with
respect to any attempted exercise when such exercise is prohibited by law or any
Company policy then in effect. In no event shall the Options be exercisable for
a fractional Common Share.

b.     Payment. In order to exercise the Options, the Participant may tender
payment of the exercise price in full with, or in a combination of: (i) delivery
of cash or cash equivalents, (ii) subject to all applicable laws, delivery of
Common Shares already owned by the Participant that are fully vested and freely
transferable by the Participant, (iii) by a combination of cash and shares;
(iv) a net share settlement procedure pursuant to which the Company withholds
the Common Shares subject to the Options, (v) a broker or (vi) by such other
means as the Committee, in its discretion, may authorize.

c.     Limitation on Exercise. The Options shall not be exercisable unless the
offer and sale of Common Shares pursuant thereto has been registered under the
Securities Act of 1933, as amended (the “Act”) and qualified under applicable
state “blue sky” laws or the Company has determined that an exemption from
registration under the Act and from qualification under such state “blue sky”
laws is available.

(10) Nontransferability of Options. Unless otherwise determined by the Committee
pursuant to the terms of the IMAX LTIP, the Options may not be transferred,
pledged, alienated, assigned or otherwise attorned other than by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order, as the case may be.

(11) Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to any Common Shares issuable upon exercise of the
Options until the Participant becomes a holder of record thereof, and no
adjustment shall be made for dividends or distributions or other rights in
respect of any Common Shares for which the record date is prior to the date upon
which the Participant shall become the holder of record thereof.



--------------------------------------------------------------------------------

(12) No Entitlements.

a.     No Right to Continued Employment. This Agreement does not constitute an
employment agreement and nothing in the IMAX LTIP or this Agreement shall modify
the terms of the Participant’s employment, including, without limitation, the
Participant’s status as an “at will” employee of the Company, if applicable.
None of the IMAX LTIP, the Agreement, the grant of Options, nor any action taken
or omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of the Company, (ii) to
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment at any time and for any reason or (iii) to give the
Participant any right to be reemployed by the Company following a termination of
employment for any reason.

b.     No Right to Future Awards. The Options and all other equity-based awards
under the IMAX LTIP are discretionary. The Options do not confer on the
Participant any right or entitlement to receive another grant of Options or any
other equity-based award at any time in the future or in respect of any future
period.

(13) Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the exercise of the Options. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding of Common Shares that would otherwise be received by such individual
upon the exercise of the Options. The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.

(14) Breach of Restrictive Covenants. If (i) the Participant is a party to an
employment agreement or other agreement with the Company or any of its
Subsidiaries or Affiliates and (ii) such Participant materially breaches any of
the restrictive covenants set forth in such agreement (including, without
limitation, any restricted covenants relating to non-competition,
non-solicitation or confidentiality), then all of the Options (whether or not
vested) shall terminate and be cancelled without consideration being paid
therefor.

(15) Securities Laws. The Company shall not be required to issue Common Shares
in settlement of or otherwise pursuant to the Options unless and until (i) the
Common Shares have been duly listed upon each stock exchange on which the Common
Shares are then registered; (ii) a registration statement under the Securities
Act of 1933, as amended, with respect to such Common Shares is then effective;
and (iii) the issuance of the Common Shares would comply with such legal or
regulatory provisions of such countries or jurisdictions outside the United
States as may be applicable in respect of the Options. In connection with the
grant or vesting of the Options, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

(16) Miscellaneous Provisions.

a.     Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the headquarters of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant or to either party at such other address as either party hereto may
hereafter designate in writing to the other. Notwithstanding the foregoing, the
Company may deliver notices to the Participant by means of email or other
electronic means that are generally used for employee communications. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

b.     Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not affect the meaning of the provisions
of this Agreement.

c.     Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

d.     Incorporation of IMAX LTIP; Entire Agreement. This Agreement and the
Options shall be subject to the IMAX LTIP, the terms of which are incorporated
herein by reference, and in the event of any conflict or inconsistency between
the IMAX LTIP and this Agreement, the IMAX LTIP shall govern. This Agreement and
the IMAX LTIP



--------------------------------------------------------------------------------

constitute the entire agreement between the parties hereto with regard to the
subject matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. The Participant acknowledges receipt of the
IMAX LTIP, and represents that he is familiar with its terms and provisions.

e.     Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s consent.
Notwithstanding the foregoing, the Company shall have broad authority to alter
or amend this Agreement and the terms and conditions applicable to the Options
without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the Options are not subject to taxes, interest and penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) in any other manner set forth in Section 15 of the IMAX LTIP. Any
amendment, modification or termination shall, upon adoption, become and be
binding on all persons affected thereby without requirement for consent or other
action with respect thereto by any such person. The Committee shall give written
notice to the Participant in accordance with Section 15(a) of any such
amendment, modification or termination as promptly as practicable after the
adoption thereof. The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
Options in any manner that is consistent with the IMAX LTIP and approved by the
Committee.

f.     Section 409A of the Code. It is the intention and understanding of the
parties that the Options granted under this Agreement do not provide for a
deferral of compensation subject to Section 409A of the Code. This Agreement
shall be interpreted and administered to give effect to such intention and
understanding and to avoid the imposition on the Participant of any tax,
interest or penalty under Section 409A of the Code or the regulations and
guidance promulgated thereunder (“Section 409A”) in respect of any Options.
Notwithstanding any other provision of this Agreement or the IMAX LTIP, if the
Committee determines in good faith that any provision of the IMAX LTIP or this
Agreement does not satisfy Section 409A or could otherwise cause any person to
recognize additional taxes, penalties or interest under Section 409A, the
Committee may, in its sole discretion and without the consent of the
Participant, modify such provision to the extent necessary or desirable to
ensure compliance with Section 409A. Any such amendment shall maintain, to the
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 15(f) does not create
an obligation on the part of the Company to modify the IMAX LTIP or this
Agreement and does not guarantee that the Options will not be subject to
interest and penalties under Section 409A

g.     Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 10.

h.     Choice of Law. Except as to matters of federal law, this Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of New York (other than its conflict of law rules).

 

IMAX CORPORATION By:     Name:   Carrie Lindzon-Jacobs Title:   Executive Vice
President, Human Resources By:     Name:   G. Mary Ruby Title:   Chief
Administrative Officer & Corporate Secretary



--------------------------------------------------------------------------------

The undersigned hereby acknowledges having read the IMAX LTIP and this
Agreement, and hereby agrees to be bound by all the provisions set forth in the
IMAX LTIP and this Agreement.

 

Name (Printed):    

Signature:    

Date:    